DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on February 28, 2022 has been entered.
 Response to Arguments
Applicants' arguments filed with the RCE have been fully considered but they are not persuasive.   Many of the issues raised by the Applicants were addressed in the Final Rejection.  The Applicants’ RCE does not rebut the Examiner’s interpretations.  
It is noted that claim 1 recites “perform a first search processing for detecting a power reception apparatus”.  The “for” indicates the intended use of the first search process.  There are no further limitations in the claim to indicate that the power reception apparatus was actually detected.  Additionally, there are no limitations in the claim to indicate that the second search process is only carried out after a receiver is positively detected (using the first search process).  Only claim 20 recites such a functionality. 
on the receiver.  Claim 1 only broadly recites that the second search processing is performed “for detecting a communication apparatus” (not for detecting if the previously detected receiver is a communication apparatus that is not capable of wirelessly charging).
Next, the Applicants state “With the above configuration, before a power reception apparatus is detected and power supply is started, a communication apparatus other than the power reception apparatus is searched for” (Remarks, page 11, second paragraph).  First, the Applicants state that the second search processing is performed “before a power reception apparatus is detected”. This is inline with the Examiner’s interpretation of the claim (that the first search is “for” detecting, but a receiver is not required to actually be detected).  Second, the statement explicitly states that the communication apparatus is something “other than the power reception apparatus”.  This contradicts the previous statement regarding the purported benefits of the claimed system/method (“possible to prevent the case where the power reception apparatus is not a device to which power can be supplied”).
Regarding McFarthing, the Examiner and Applicants agree that the interpretation of the reference relies on repeating steps 302-304 multiple times.  The Examiner 
The Applicants are requested to consider the following in which McFarthing steps   302-304 repeat three times.  In the first (“first search processing”), the transmitter finds nothing and returns to the beginning.  In the second iteration (“second search processing”), the transmitter finds a communication apparatus (that cannot receive wireless power) and returns to the beginning.  In the third iteration, the transmitter finds a receiver and continues to step 306 and supplying wireless power. 
In this example, the second search processing comes “after” the first.  “if” a communication apparatus is not detected, then the flowchart proceeds to where power transmission is possible (step 306).  “if” a communication apparatus is detected, then the flowchart proceeds to “not start” power supply (return to step 302).  
The Applicants contend that McFarthing discloses “one” search processing (Remarks, page 13, bottom).  This is not found persuasive.  Each time that steps 302-304 are repeated happens at a different time with potentially different results.  While the Examiner agrees that they are the same type of signal/process, they happen in succession (at different times), which enables them to be given ordinal numbering.  
The Applicants state that “McFarthing does not teach tow search processing that detect two different devices” (Remarks, page 14, top, emphasis original).  This is not persuasive, as step 304 is explicitly defined as detected two different devices – a device capable of wireless charging and a device that is not capable (par 30).  
The Applicants disagree that McFarthing’s same search processing multiple times can be mapped to a second search after a first search.  In response, the 
The art rejections are maintained, except for the McFarthing anticipation rejection of claim 20.  To overcome McFarthing, the Applicants are encouraged to amend the claim to more clearly define what a search processing includes and how the two are different in substance (not just in time).
A second art rejection is added citing Yuk (US 2017/0294798).  Yuk (fig 19) discloses a first search processing (left side; par 310). The detection of a receiver placement corresponds to the ping phase described in figure 12 (par 197).  After, the transmitter performs a second search processing to detect a different communication apparatus (NFC card) (see “NFC Card Detection” within 650; par 311-313).  If a different communication apparatus is detected (YES in the detection step), then the transmitter does not proceed to a power transmission step (far right of fig 19).  If a different communication apparatus is not detected (NO in the detection step), then the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-9, 11-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McFarthing (US 2015/0207340).
With respect to claim 1, McFarthing (fig 1-3; all text) discloses a power supply apparatus (102) that can supply power to a power reception apparatus (104) in a non-contact manner, comprising: 
a communication unit (par 17) that is capable of communicating with a power reception apparatus; and 
a control unit (par 18, 32) that controls power supply to a power reception apparatus, 
wherein the control unit performs control so as to
perform first search processing (step 304; par 17, 30) for detecting a power reception apparatus based on at least one communication method from among a plurality of communication methods, 
perform, after the search processing and before performing power supply to the power reception apparatus detected in the first search 
if a communication apparatus other than the power reception apparatus is not detected in the second search processing, to transition to a state where power supply to the power reception apparatus is possible (YES from step 304; power supply is possible in step 306; see par 32); and
if a communication apparatus other than the power reception apparatus is detected in the second search processing, not start power supply to the power reception apparatus (par 17; step 304).  
McFarthing discloses a transmitter that communicates with nearby devices to determine if they are capable (or not) of receiving wireless power (steps 302-304; par 30).  The search processing (step 302 and 304) is performed multiple times, with each iteration being given a higher ordinal number.  
The first iteration is “for” detecting a receiver.  The claim does not explicitly recite that this first search processing is successful in detecting a receiver.  As no receiver is required to be located, it is permissible to interpret McFarthing’s first search processing as ending in a “NO” and returning to step 302. 

The third iteration (does not correspond to any claimed limitation) results in a YES determination in step 304 because a receiver is detected.  After this the transmitter proceeds to where power supply to the receiver “is possible”. 
As can be seen in the three iterations, the second is “after” the first.  McFarthing’s search processing (302, 304) is “for detecting” at least two types of devices (capable, not capable).  The claim does not explicitly define how the search processings are different.  McFarthing anticipates their ordinal numbering, that the second happens after the first, and that they both use “at least one communication method”.  That the McFarthing search processing can successfully detect two types of devices makes it “for detecting” a receiver (capable) and a different communication apparatus (not capable). 
Additional comments made in the Final Rejection (pages 2-3 and 5-6) are incorporated here).  Through figure 3, McFarthing discloses the transmitter completes communication with the power reception apparatus and controls the supply of wireless power.  Thus, McFarthing anticipates the “communication unit” and “control unit”, even though they are not shown in the figures. 
With respect to claim 2, McFarthing discloses the control unit performs the second search processing if the power reception apparatus detected in the first search processing is a device to which power can be supplied (step 302).  McFarthing discloses detecting (and identifying) all of the devices within range.  This includes all 
With respect to claim 3, McFarthing discloses the control unit determines whether to perform the second search processing if a power supply request is received from the power reception apparatus detected in the first search processing (step 304).   McFarthing discloses the power requirements/capabilities of all devices are identified (step 304).  Step 304 determines if the flowchart loops back to step 302 (another search processing) or continues to step 306 (no more search processings).  Thus, the McFarthing controller determines whether to perform the second search processing. 
With respect to claim 4, McFarthing discloses the control -35 -10179710WOUS01/P218-0029WOUSunit causes the communication unit to acquire identification information of the power reception apparatus and a communication method that the power reception apparatus complies with (par 17), from the power reception apparatus detected in the first search processing, and the control unit stores, in a storage unit, the identification information of the power reception apparatus acquired by the communication unit and the communication method that the power reception apparatus complies with, in association with each other (par 17).  
McFarthing discloses that the transmitter and receiver successfully communicate using one of a plurality of available communication methods (par 17).  This method is then used again to continue communications in at least a second instance (par 17).  McFarthing does not disclose that the transmitter must reestablish communication with 
With respect to claim 5, McFarthing discloses the control unit repeatedly performs the first search processing until a power reception apparatus is detected in the first search processing (steps 302 and 304 are repeatedly carried out in a loop until a receiver is detected – YES in 304).  
With respect to claim 6, McFarthing discloses the control unit performs control so as to not start power supply to the power reception apparatus if a plurality of devices are detected in the first search processing (NO’s in step 304 would result in not starting power supply in step 306).  
With respect to claim 8, McFarthing discloses the control unit performs, in the second search processing, search processing using a communication method that the power reception apparatus detected in the first search processing complies with, after performing search processing using a communication method that the power reception apparatus does not comply with (par 17).  
According to paragraph 17, McFarthing’s transmitter communicates using a variety of communication methods.  This includes all combinations of which method is used first/second to detect a device (after a receiver has already been identified). 
With respect to claim 9, McFarthing discloses the control unit performs control so as to perform, in the second search processing, search processing using a communication method that the power reception apparatus detected in the first search processing does not comply with (par 17; step 304).  McFarthing discloses all combinations of communication methods (par 17), including attempting to communicate 
With respect to claim 11, McFarthing discloses the control unit starts power supply without performing authentication processing on the power reception apparatus detected in the first search processing, if a communication apparatus other than the power reception apparatus is not detected in the second search processing (par 32).  The claim recites “if a communication apparatus other than the power reception apparatus is not detect”.  McFarthing discloses that when a device is not detected, then power supply is started (par 32).  Paragraph 32 does not recite “authentication processing”, thus it is not performed. 
With respect to claim 12, McFarthing discloses the control unit performs authentication processing (par 20) on the power reception apparatus detected in the first search processing, and does not perform authentication processing on the power reception apparatus if the power reception apparatus is detected in the second search processing (see below).  
McFarthing discloses that the transmitter successfully communicates with a detected receiver.  This is interpreted as “authentication processing”.  The claim only uses this term without provided any definition.  Furthermore, as an apparatus claim, claim 12 wouldn’t include method steps.
As indicated in the art rejection of claim 1, the “second search processing” detects the presence of a communication device (not another power reception apparatus). 

With respect to claim 14, McFarthing discloses the control unit performs the second search processing a predetermined number of times or more (fig 3).  The “predetermined number” is interpreted as one.  McFarthing repeats steps 302-304 one or more times. 
With respect to claim 15, McFarthing discloses if power requested as per the power supply request is within a predetermined value, the control unit performs control so as to not [sic] perform the second search processing, and to transition to a state where power supply to the power reception apparatus is possible (YES in step 304 proceeds to step 306).  
With respect to claim 17, McFarthing discloses the communication unit includes a power supply unit that wirelessly transmits power to the power reception apparatus (par 17-18).
With respect to claims 18-19, McFarthing discloses the apparatus necessary to complete the recited method steps of claim 18 and the computer program to execute the method of claim 19, as discussed above in the art rejection of claim 1. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuk (US 2017/0294798).  Yuk may also be applied as an anticipatory reference against other claims.  This art rejection only lists the independent claims and claim 20 because the other claims have been shown to be anticipated by McFarthing.
With respect to claims 1 and 18-19, Yuk (fig 2A, 12, 19; par 75-110, 195-230, 309-314) discloses a power supply apparatus (110), and the corresponding method and program to cause a power supply apparatus, to supply power to a power reception apparatus (shown in fig 2B) in a non-contact manner, comprising: 
a communication unit (113) that is capable of communicating with a power reception apparatus; and 
a control unit (112) that controls power supply to a power reception apparatus, 
wherein the control unit performs control so as to
perform first search processing (fig 12; far left of fig 19; par 197, 310) for detecting a power reception apparatus based on at least one communication method from among a plurality of communication methods, 

if a communication apparatus other than the power reception apparatus is not detected in the second search processing, to transition to a state where power supply to the power reception apparatus is possible (NO from 650 results in power being supplied – see par 312); and
if a communication apparatus other than the power reception apparatus is detected in the second search processing, not start power supply to the power reception apparatus (YES in “NFC Card Detection” results in “not starting” power supply at the far right of fig 19).  
Yuk discloses a transmitter that executes two “different” search processings.  In the first search process, Yuk detects a receiver.  It does so by entering into a ping phase to detect the presence of a receiver.  “after” this phase, Yuk performs a second search processing to detect if there is an NFC card present.  If so, power transmission is “not started”.  If not, then the process proceeds to allow power transmission. 
With respect to claim 20, Yuk discloses the control unit performs control so as to establish, after the first search processing, connection with the power reception apparatus detected in the first search processing (fig 12, “identification and configuration phase”; see par 216-221), the second search processing is executed, after the connection is established and before performing power supply without disconnection from the power reception apparatus detected in the first search processing (see fig 19).  
Yuk discloses that a connection is established in the ID phase (after the ping phase).  This corresponds to the far left of figure 19, before entering into 650.  Within 650, Yuk performs the second search processing “after” the connection established on the left, “before” the power supply on the far right, and without disconnection to the receiver that was detected (fig 19 and the corresponding text does not disclose any disconnection).  The fact that power is supplied to the receiver that was detected is evidence that a connection was established throughout figure 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McFarthing in view of Lee (US 2014/0361738).
With respect to claim 7, McFarthing discloses the possibility of detecting a plurality of NFC devices in the first search processing (step 302, 304).  McFarthing discloses that upon detecting any one NFC device, power supply is not started. Thus, the reference clearly discloses that the detection of a plurality of devices would also result in not starting power supply.  McFarthing does not expressly disclose a notification. 
Lee discloses that it is known to include a notification unit in a wireless power transmitter to inform users about faults (par 122).  McFarthing already discloses that the fault would be the inability to transmit wireless power (because doing so would damage the NFC devices).  It is also noted that the claim only broadly recite the name of the notification unit; it does not define what it is (a light, a sound, a display) or who/what is being notified.  It may be possible to interpret McFarthing’s figure 3 repeat loop (NO at 304) as being a “notification). 
McFarthing and Lee are analogous because they are from the same field of endeavor, namely wireless power transmitters.  At the time of the earliest priority date of 
With respect to claim 10, McFarthing discloses not starting power supply when the control unit detects a communication apparatus (NFC device) other than the power reception apparatus in the second search processing.  Lee discloses the obviousness of adding a notification unit. The references are analogous, as discussed above. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over McFarthing in view of Symons (US 2008/0272889).
McFarthing discloses the communication methods include ISO/IEC 14443 (par 19), but does not expressly disclose the other two.  Symons discloses the three communication methods (ISO/IEC14443, ISO/IEC 15693, and ISO/IEC 18092) are known alternatives (par 4).  McFarthing and Symons are analogous because they are from the same field of endeavor, namely wireless communication methods.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify McFarthing to include the other two methods disclosed by Symons.  The motivation for doing so would have been the application of a known technique to a known device ready for improvement to yield predictable results.  MPEP §2143(D).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836